DETAILED ACTION
Claim(s) 1-36 are presented for examination. 
Claim(s) 1, 4, 11, 15 and 22-30 are amended.
Claims 2, 3, 10 and 14 are canceled.
Claim(s) 31-36 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Applicant initiated interview was conducted on May 10th, 2022 to provide clarification of the proposed claim amendments filed (see interview summary paper # 20220510).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 23rd, 2022 was filed after the mailing date of the Non-Final Office action on February 17th, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant’s amendment to the title of the disclosure filed May 17th, 2022 is descriptive and being considered. The objection is withdrawn.

Drawings
Applicant’s amendment of drawings filed May 17th, 2022 to overcome an objection is being considered. The objection is withdrawn.


Response to Arguments
Applicant’s arguments, (see remarks page 11 of 15), filed May 17th, 2022, with respect to rejection of claim(s) 1-30 under 35 U.S.C. § 112(b) have been fully considered and they are persuasive. The rejection is withdrawn.

Applicant’s arguments, (see remarks pages 11-14 of 15), filed May 17th, 2022, with respect to rejection of claim(s) 1-30 under 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 9, 11-13, 15 and 19-36 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Zhang et al. (US 2018/0167916 A1) hereinafter “Zhang”.

Regarding Claim 1,
	Zhang discloses a method of wireless communication by a first communication device [see fig. 2, pg. 3, ¶33 lines 1-6, a process of performing UL transmissions involving a UE “10-A” and an eNB “100”], the method [see fig. 2, pg. 3, ¶33 lines 1-6, the process] comprising: 
	receiving [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, receiving], from a second communication device [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, from the eNB “100”], a configuration allocating one or more uplink resources for use by the first communication device to transmit uplink data on an uplink [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, configuration information “201” indicating radio resources of a uplink (UL) control channel allocated to the UE “10-A”, e.g., radio resources of a PUCCH (Physical UL Control Channel)]; 
	initiating preparing the uplink data for transmission on a first uplink resource of the one or more uplink resources prior to receiving an activation indication for the first uplink resource [see fig. 2: Step “202”, pg. 4, ¶36 lines 1-8, the eNB “100” allocates UL radio resources in reoccurring time intervals, e.g., in each subframe or in some other predefined sequence of subframes, to the UE “10-A”]; and
	 in response to failing to receive the activation indication from the second communication device [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, for some time intervals with allocated UL radio resources indicated by the IUA-UL grant “203”, the UE “10-A” selects the inactive mode], refraining from transmitting the uplink data on the first uplink resource [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, in this case, the UE “10-A” performs no UL transmission on the allocated UL radio resources indicated by the IUA-UL grant (no IUA-UL TX), and thus also does not send the TX intent indication]. 

Regarding Claim 4,
	Zhang discloses the method of claim 1 [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions], wherein the first communication device comprises a user equipment (UE) and the second communication device comprises a network entity [see fig. 2, pg. 3, ¶33 lines 1-6, the process involving a user equipment or UE “10-A” and an evolved NodeB or eNB “100”]. 

Regarding Claim 8,
	Zhang discloses the method of claim 1 [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions], wherein the configuration is included in a radio resource control message [see pg. 4, ¶35 lines 8-12, the configuration information “201” is sent in an RRC (Radio Resource Control) message]. 

Regarding Claim 9,
	Zhang discloses the method of claim 1 [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions], wherein the configuration is included in a downlink control information [see pg. 6, ¶67 lines 21-27, the configuration information “201” is applied when the disabling is triggered by a DCI a DCI (DL control information) message]. 

Regarding Claim 11,
	Zhang discloses a method of wireless communication by a first communication device [see fig. 2, pg. 3, ¶33 lines 1-6, a process of performing UL transmissions involving a UE “10-A” and an eNB “100”], the method [see fig. 2, pg. 3, ¶33 lines 1-6, the process] comprising: 
	transmitting [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, sending], to a second communication device [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, to the UE “10-A”], a configuration allocating one or more uplink resources for use by the second communication device to transmit uplink data on an uplink [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, configuration information “201” indicating radio resources of a uplink (UL) control channel allocated to the UE “10-A”, e.g., radio resources of a PUCCH (Physical UL Control Channel)];
	transmitting an activation indication for a first uplink resource of the one or more uplink resources to the second communication device [see fig. 2: Step “203”, pg. 4, ¶37 lines 1-10, sending an IUA-UL grant “203” indicating the UL radio resources allocated to the UE “10-A”]; and 
	receiving the uplink data on the first uplink resource from the second communication device [see fig. 2: Steps “205” / “206”, pg. 4, ¶40 lines 1-6, receiving a TX intent indication “205” and UL transmission on the allocated resources including an acknowledgement of receipt (IUA-UL grant ACK) from the UE “10-A”].

Regarding Claim 12,
	Zhang discloses the method of claim 11 [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions involving a UE “10-A” and an eNB “100”], further comprising receiving an indication that grant of the first uplink resource for use by a third communication device can be released [see fig. 2: Step “205”, pg. 4, ¶40 lines 1-9, the UE “10-A” selects the active mode and sends a TX intent indication “205” to the eNB “100”], wherein the activation indication is transmitted based on the first communication device receiving the indication [see fig. 2: Step “205”, pg. 4, ¶40 lines 1-9, the TX intent indication “205” is sent for the first time interval with allocated UL resources indicated by the IUA-UL grant “203”]. 

Regarding Claim 13,
	Zhang discloses the method of claim 11 [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions involving a UE “10-A” and an eNB “100”], further comprising failing to receive an indication that a third communication device has data to transmit on the first uplink resource [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, the UE “10-A” selects the inactive mode and does not send the TX intent indication to the eNB “100”], wherein the activation indication is transmitted based on the first communication device failing to receive the indication [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, the TX intent indication is not sent for some time intervals with allocated UL radio resources indicated by the IUA-UL grant “203”]. 

Regarding Claim 15,
	Zhang discloses the method of claim 11 [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions involving a UE “10-A” and an eNB “100”], wherein the second communication device comprises a user equipment (UE) and the first communication device comprises a network entity [see fig. 2, pg. 3, ¶33 lines 1-6, the process involving a user equipment or UE “10-A” and an evolved NodeB or eNB “100”].

Regarding Claim 19,
	Zhang discloses the method of claim 11 [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions], wherein the configuration is included in a radio resource control message [see pg. 4, ¶35 lines 8-12, the configuration information “201” is sent in an RRC (Radio Resource Control) message]. 

Regarding Claim 20,
	Zhang discloses the method of claim 11 [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions], wherein the configuration is included in a downlink control information [see pg. 6, ¶67 lines 21-27, the configuration information “201” is applied when the disabling is triggered by a DCI a DCI (DL control information) message]. 

Regarding Claim 21,
	Zhang discloses the method of claim 11 [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions], wherein the activation indication is transmitted on a physical downlink control channel [see fig. 2, pg. 4, ¶37 lines 1-3, the eNB “100” then sends an IUA-UL grant “203” to the UE “10-A” on the PDCCH]. 

Regarding Claim 22,
	Zhang discloses a first communication device [see fig. 11, pg. 10, ¶105 lines 1-3, a communication device, e.g., a UE “10-A”, “10-B”, or “10-C”] comprising: 
	a memory [see fig. 11, pg. 10, ¶107 lines 1-6, a memory “1160”]; and 
	a processor coupled to the memory [see fig. 11, pg. 10, ¶107 lines 1-6, the memory “1160” coupled to processor(s) “1150”], the processor being configured to [see fig. 11, pg. 10, ¶107 lines 1-6, the processor(s) “1150” are implemented to]: 
	receive [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, receiving], from a second communication device [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, from the eNB “100”], a configuration allocating one or more uplink resources for use by the first communication device to transmit uplink data on an uplink [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, configuration information “201” indicating radio resources of a uplink (UL) control channel allocated to the UE “10-A”, e.g., radio resources of a PUCCH (Physical UL Control Channel)]; 
	initiate preparing the uplink data for transmission on a first uplink resource of the one or more uplink resources prior to reception of an activation indication for the first uplink resource [see fig. 2: Step “202”, pg. 4, ¶36 lines 1-8, the eNB “100” allocates UL radio resources in reoccurring time intervals, e.g., in each subframe or in some other predefined sequence of subframes, to the UE “10-A”]; 5Application No. 17/010,649Docket No. QUAL/194860US Amendment dated May 17, 2022 Reply to Office Action of February 17, 2022 
	when the activation indication is received from the second communication device [see fig. 2: Step “204”, pg. 4, ¶40 lines 1-9, for the first time interval with allocated UL resources indicated by the IUA-UL grant “203”, the UE “10-A” selects the active mode], transmit the uplink data on the first uplink resource to the second communication device [see fig. 2: Step “205”, pg. 4, ¶40 lines 1-9, and sends a TX intent indication “205”, and performs a UL transmission on the allocated resources which including an acknowledgement of receipt (IUA-UL grant ACK) “206” for the IUA-UL grant “203”]; and 
	when the activation indication is not received from the second communication device [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, for some time intervals with allocated UL radio resources indicated by the IUA-UL grant “203”, the UE “10-A” selects the inactive mode], refrain from transmitting the uplink data on the first uplink resource [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, in this case, the UE “10-A” performs no UL transmission on the allocated UL radio resources indicated by the IUA-UL grant (no IUA-UL TX), and thus also does not send the TX intent indication]. 

Regarding Claim 23,
	Zhang discloses the first communication device of claim 22 [see fig. 11, pg. 10, ¶105 lines 1-3, the communication device, e.g., a UE “10-A”, “10-B”, or “10-C”], wherein the activation indication is received based on reception [see fig. 2: Step “205”, pg. 4, ¶40 lines 1-9, the UE “10-A” selects the active mode and sends a TX intent indication “205”], by the second communication device [see fig. 2: Step “205”, pg. 4, ¶40 lines 1-9, to the eNB “100”], of an indication that grant of the first uplink resource for use by a third communication device can be released [see fig. 2: Step “205”, pg. 4, ¶40 lines 1-9, the TX intent indication “205” is sent for the first time interval with allocated UL resources indicated by the IUA-UL grant “203”]. 

Regarding Claim 24,
	Zhang discloses the first communication device of claim 22 [see fig. 11, pg. 10, ¶105 lines 1-3, the communication device, e.g., a UE “10-A”, “10-B”, or “10-C”], wherein the activation indication is received based on failure [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, the UE “10-A” selects the inactive mode and does not send the TX intent indication], by the second communication device [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, to the eNB “100”], to receive an indication that a third communication device has data to transmit on the first uplink resource [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, the TX intent indication is not sent for some time intervals with allocated UL radio resources indicated by the IUA-UL grant “203”]. 

Regarding Claim 25,
	Zhang discloses the first communication device of claim 22 [see fig. 11, pg. 10, ¶105 lines 1-3, the communication device, e.g., a UE “10-A”, “10-B”, or “10-C”], further comprising an antenna [see fig. 11, pg. 10, ¶106 lines 1-3, an interface “1110”], wherein the processor is configured to receive the configuration via the antenna [see fig. 11, pg. 10, ¶106 lines 1-3, the interface “1110” utilized for receiving the above-mentioned UL grants or for sending UL transmissions]. 

Regarding Claim 26,
	Zhang discloses the first communication device of claim 22 [see fig. 11, pg. 10, ¶105 lines 1-3, the communication device, e.g., a UE “10-A”, “10-B”, or “10-C”], wherein the first communication device comprises a user equipment (UE) and the second communication device comprises a network entity [see fig. 2, pg. 3, ¶33 lines 1-6, the process involving a user equipment or UE “10-A” and an evolved NodeB or eNB “100”]. 

Regarding Claim 27,
	Zhang discloses a first communication device [see fig. 10, pg. 9, ¶101 lines 1-3, an access node of a cellular network, e.g., the eNB “100”] comprising: 
	a memory [see fig. 10, pg. 9, ¶103 lines 1-7, a memory “1060”]; and 
	a processor coupled to the memory [see fig. 10, pg. 9, ¶103 lines 1-7, the memory “1060” coupled to the one or more processors “1050”], the processor being configured to [see fig. 10, pg. 9, ¶103 lines 1-7, the one or more processors “1050” are implemented to]: 	transmit [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, sending], to a second communication device [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, to a UE “10-A”], a configuration allocating one or more uplink resources for use by the second communication device to transmit uplink data on an uplink [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, configuration information “201” indicating radio resources of a uplink (UL) control channel allocated to the UE “10-A”, e.g., radio resources of a PUCCH (Physical UL Control Channel)];6Application No. 17/010,649Docket No. QUAL/194860US Amendment dated May 17, 2022 Reply to Office Action of February 17, 2022
	transmit an activation indication for a first uplink resource of the one or more uplink resources to the second communication device [see fig. 2: Step “203”, pg. 4, ¶37 lines 1-10, sending an IUA-UL grant “203” indicating the UL radio resources allocated to the UE “10-A”]; and 
	receive the uplink data on the first uplink resource from the second communication device [see fig. 2: Steps “205” / “206”, pg. 4, ¶40 lines 1-6, receiving a TX intent indication “205” and UL transmission on the allocated resources including an acknowledgement of receipt (IUA-UL grant ACK) from the UE “10-A”].

Regarding Claim 28, 
	Zhang discloses the first communication device of claim 27 [see fig. 10, pg. 9, ¶101 lines 1-3, an access node of a cellular network, e.g., the eNB “100”], wherein the processor is further configured to receive an indication that grant of the first uplink resource for use by a third communication device can be released [see fig. 2: Steps “205” / “206”, pg. 4, ¶40 lines 1-6, receiving a TX intent indication “205” and UL transmission on the allocated resources including an acknowledgement of receipt (IUA-UL grant ACK) from the UE “10-A”], wherein the activation indication is transmitted based on reception [see fig. 2: Step “205”, pg. 4, ¶40 lines 1-9, the TX intent indication “205” is sent for the first time interval with allocated UL resources], by the first communication device [see fig. 10, pg. 9, ¶101 lines 1-3, to the access node of a cellular network, e.g., the eNB “100”], of the indication [see fig. 2: Step “205”, pg. 4, ¶40 lines 1-9, indicated by the IUA-UL grant “203”]. 

Regarding Claim 29,
	Zhang discloses the first communication device of claim 27 [see fig. 10, pg. 9, ¶101 lines 1-3, an access node of a cellular network, e.g., the eNB “100”], wherein the processor is further configured to fail to receive an indication that a third communication device has data to transmit on the first uplink resource [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, the UE “10-A” selects the inactive mode and does not send the TX intent indication to the eNB “100”], wherein the activation indication is transmitted based on failure [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, the TX intent indication is not sent for some time intervals with allocated UL radio resources], by the first communication device [see fig. 10, pg. 9, ¶101 lines 1-3, to the access node of a cellular network, e.g., the eNB “100”], to receive the indication [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, indicated by the IUA-UL grant “203”]. 

Regarding Claim 30,
	Zhang discloses the first communication device of claim 27 [see fig. 10, pg. 9, ¶101 lines 1-3, the access node of a cellular network, e.g., the eNB “100”], further comprising an antenna [see fig. 10, pg. 9, ¶102 lines 1-4, an interface “1010” for connecting to communication devices, e.g., to the UEs “10-A”, “10-B”, “10-C”], wherein the processor is configured to transmit the configuration via the antenna [see fig. 10, pg. 9, ¶102 lines 1-4, the interface “1010” is also utilized for sending the above-mentioned UL grants or for receiving UL transmissions]. 

Regarding Claim 31,
	Zhang discloses a non-transitory computer-readable medium storing computer-executable instructions that [see fig. 11, pg. 10, ¶107 lines 1-6, a memory “1160” including suitably configured program code], when executed by a processor of a first communication device [see fig. 11, pg. 10, ¶107 lines 1-6, during an implementation by the processor(s) “1150” of a communication device, e.g., a UE “10-A”, “10-B”, or “10-C”], cause the first communication device to [see fig. 11, pg. 10, ¶107 lines 1-6, trigger the communication device, e.g., the UE “10-A”, “10-B”, or “10-C” to]: 
	receive [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, receiving], from a second communication device [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, from the eNB “100”], a configuration allocating one or more uplink resources for use by the first communication device to transmit uplink data on an uplink [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, configuration information “201” indicating radio resources of a uplink (UL) control channel allocated to the UE “10-A”, e.g., radio resources of a PUCCH (Physical UL Control Channel)]; 
	initiate preparing the uplink data for transmission on a first uplink resource of the one or more uplink resources prior to receiving an activation indication for the first uplink resource [see fig. 2: Step “202”, pg. 4, ¶36 lines 1-8, the eNB “100” allocates UL radio resources in reoccurring time intervals, e.g., in each subframe or in some other predefined sequence of subframes, to the UE “10-A”]; 
	when the activation indication is received from the second communication device [see fig. 2: Step “204”, pg. 4, ¶40 lines 1-9, for the first time interval with allocated UL resources indicated by the IUA-UL grant “203”, the UE “10-A” selects the active mode], transmit the uplink data on the first uplink resource to the second communication device [see fig. 2: Step “205”, pg. 4, ¶40 lines 1-9, and sends a TX intent indication “205”, and performs a UL transmission on the allocated resources which including an acknowledgement of receipt (IUA-UL grant ACK) “206” for the IUA-UL grant “203”]; and 
	when activation indication is not received from the second communication device [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, for some time intervals with allocated UL radio resources indicated by the IUA-UL grant “203”, the UE “10-A” selects the inactive mode], refrain from transmitting the uplink data on the first uplink resource [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, in this case, the UE “10-A” performs no UL transmission on the allocated UL radio resources indicated by the IUA-UL grant (no IUA-UL TX), and thus also does not send the TX intent indication]. 

Regarding Claim 32,
	Zhang discloses the non-transitory computer-readable medium of claim 31 [see fig. 11, pg. 10, ¶107 lines 1-6, the memory “1160”], wherein the activation indication is received based on reception [see fig. 2: Step “205”, pg. 4, ¶40 lines 1-9, the UE “10-A” selects the active mode and sends], by the second communication device [see fig. 2: Step “205”, pg. 4, ¶40 lines 1-9, to the eNB “100”], of an indication that grant of the first uplink resource for use by a third communication device can be released [see fig. 2: Step “205”, pg. 4, ¶40 lines 1-9, a TX intent indication “205”]. 

Regarding Claim 33,
	Zhang discloses the non-transitory computer-readable medium of claim 31 [see fig. 11, pg. 10, ¶107 lines 1-6, the memory “1160”], wherein the activation indication is received based on failure [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, the UE “10-A” selects the inactive mode and does not send the TX intent indication], by the second communication device [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, to the eNB “100”], to receive an indication that a third communication device has data to transmit on the first uplink resource [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, the TX intent indication is not sent for some time intervals with allocated UL radio resources indicated by the IUA-UL grant “203”]. 

Regarding Claim 34,
	Zhang discloses a non-transitory computer-readable medium storing computer-executable instructions that [see fig. 10, pg. 9, ¶103 lines 1-7, a memory “1060” including suitably configured program code], when executed by a processor of a first communication device [see fig. 10, pg. 9, ¶103 lines 1-7, during an implementation by the one or more processors “1050” of an access node of a cellular network, e.g., the eNB “100”], cause the first communication device to [see fig. 10, pg. 9, ¶103 lines 1-7, trigger the access node of the cellular network, e.g., the eNB “100” to]: 
	transmit [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, sending], to a second communication device [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, to a UE “10-A”], a configuration allocating one or more uplink resources for use by the second communication device to transmit uplink data on an uplink [see fig. 2: Step “201”, pg. 3, ¶34 lines 1-11, configuration information “201” indicating radio resources of a uplink (UL) control channel allocated to the UE “10-A”, e.g., radio resources of a PUCCH (Physical UL Control Channel)]; and 
	transmit an activation indication for a first uplink resource of the one or more uplink resources to the second communication device [see fig. 2: Step “203”, pg. 4, ¶37 lines 1-10, sending an IUA-UL grant “203” indicating the UL radio resources allocated to the UE “10-A”]; and 
	receive the uplink data on the first uplink resource from the second communication device [see fig. 2: Steps “205” / “206”, pg. 4, ¶40 lines 1-6, receiving a TX intent indication “205” and UL transmission on the allocated resources including an acknowledgement of receipt (IUA-UL grant ACK) from the UE “10-A”]. 

Regarding Claim 35,
	Zhang discloses the non-transitory computer-readable medium of claim 34 [see fig. 10, pg. 9, ¶103 lines 1-7, the memory “1060”], wherein the computer- executable instructions [see fig. 10, pg. 9, ¶103 lines 1-7, the memory “1060” including suitably configured program code], when executed by the processor [see fig. 10, pg. 9, ¶103 lines 1-7, during an implementation by the one or more processors “1050”], further cause the first communication device to receive an indication that grant of the first uplink resource for use by a third communication device can be released [see fig. 2: Steps “205” / “206”, pg. 4, ¶40 lines 1-6, receiving a TX intent indication “205” and UL transmission on the allocated resources including an acknowledgement of receipt (IUA-UL grant ACK) from the UE “10-A”], wherein the activation indication is transmitted based on reception [see fig. 2: Step “205”, pg. 4, ¶40 lines 1-9, the TX intent indication “205” is sent for the first time interval with allocated UL resources], by the first communication device [see fig. 10, pg. 9, ¶101 lines 1-3, to the access node of a cellular network, e.g., the eNB “100”], of the indication [see fig. 2: Step “205”, pg. 4, ¶40 lines 1-9, indicated by the IUA-UL grant “203”]. 

Regarding Claim 36,
	Zhang discloses the non-transitory computer-readable medium of claim 34 [see fig. 10, pg. 9, ¶103 lines 1-7, the memory “1060”], wherein the computer- executable instructions [see fig. 10, pg. 9, ¶103 lines 1-7, the memory “1060” including suitably configured program code], when executed by the processor [see fig. 10, pg. 9, ¶103 lines 1-7, during an implementation by the one or more processors “1050”], further cause the first communication device to fail to receive an indication that a third communication device has data to transmit on the first uplink resource [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, the UE “10-A” selects the inactive mode and does not send the TX intent indication to the eNB “100”], wherein the activation indication is transmitted based on failure [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, the TX intent indication is not sent for some time intervals with allocated UL radio resources], by the first communication device [see fig. 10, pg. 9, ¶101 lines 1-3, to the access node of a cellular network, e.g., the eNB “100”], to receive the indication [see fig. 2: Step “208”, pg. 4, ¶41 lines 1-9, indicated by the IUA-UL grant “203”].

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-7 and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over “Zhang” in view of Yi et al. (US 2021/0321315 A1) hereinafter “Yi”.

Regarding Claim 5,
	Zhang discloses the method of claim 1 [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions involving a UE “10-A” and an eNB “100”].
	Zhang does not explicitly teach the second communication device comprises “an integrated access and backhaul network (IAB) node”.
	However Yi discloses wherein the second communication device comprises an integrated access and backhaul network (IAB) node [see pg. 19, ¶488 lines 1-2, an integrated access and backhaul network (IAB) node].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second communication device comprises “an integrated access and backhaul network (IAB) node” as taught by Yi in the system of Zhang for improving mobile broadband communication compared to the legacy radio access technologies (RAT) in wireless communication [see Yi, pg. 1, ¶2 lines 1-4].

Regarding Claim 6,
	The combined system of Zhang and Yi discloses the method of claim 5 [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions involving a UE “10-A” and an eNB “100”].
	Zhang further discloses wherein the first communication device comprises a user equipment (UE) [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions involving a UE “10-A” and an eNB “100”].

Regarding Claim 7,
	Zhang discloses the method of claim 5 [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions involving a UE “10-A” and an eNB “100”].
	Zhang does not explicitly teach the first communication device comprises another “IAB node”.
	However Yi discloses wherein the first communication device comprises another IAB node [see pg. 19, ¶488 lines 1-2, an integrated access and backhaul network (IAB) node].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first communication device comprises another “(IAB) node” as taught by Yi in the system of Zhang for the same motivation as set forth in claim 5.

Regarding Claim 16,
	Zhang discloses the method of claim 11 [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions involving a UE “10-A” and an eNB “100”].
	Zhang does not explicitly teach the first communication device comprises “an integrated access and backhaul network (IAB) node”.
	However Yi discloses wherein the first communication device comprises an integrated access and backhaul network (IAB) node [see pg. 19, ¶488 lines 1-2, an integrated access and backhaul network (IAB) node].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide first communication device comprises “an integrated access and backhaul network (IAB) node” as taught by Yi in the system of Zhang for improving mobile broadband communication compared to the legacy radio access technologies (RAT) in wireless communication [see Yi, pg. 1, ¶2 lines 1-4].

Regarding Claim 17,
	The combined system of Zhang and Yi discloses the method of claim 16 [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions involving a UE “10-A” and an eNB “100”].
	Zhang further discloses wherein the second communication device comprises a user equipment (UE) [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions involving a UE “10-A” and an eNB “100”].

Regarding Claim 18,
	Zhang discloses the method of claim 16 [see fig. 2, pg. 3, ¶33 lines 1-6, the process of performing UL transmissions involving a UE “10-A” and an eNB “100”].
	Zhang does not explicitly teach the second communication device comprises another “IAB node”.
	However Yi discloses the second communication device comprises another IAB node [see pg. 19, ¶488 lines 1-2, an integrated access and backhaul network (IAB) node].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second communication device comprises another “(IAB) node” as taught by Yi in the system of Zhang for the same motivation as set forth in claim 16.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469